



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. B.S.,









2012 BCCA 36




Date: 20120123

Docket:
CA039358

Between:

Regina

Respondent

And

B.S.
(
Youth Criminal Justice Act
)

Appellant




Before:



The Honourable Mr. Justice Lowry





The Honourable Madam Justice Neilson





The Honourable Mr. Justice Groberman




On appeal from:
Provincial Court of British Columbia, November 9, 2009
(
R. v. B.S.
, Kamloops Registry 8166-2)

Oral Reasons for Judgment




Counsel for the Appellant:



P.M. Fullerton





Counsel for the Respondent:



W.J.S. Bell





Place and Date of Hearing:



Vancouver, British
  Columbia

January 23, 2012





Place and Date of Judgment:



Vancouver, British
  Columbia

January 23, 2012








[1]

LOWRY J.A.
: At age 16 the appellant pleaded guilty to four counts
of sexual assault. The offences were serious. The Crown sought, and he was
sentenced, to two years on a youth custody and supervision order, and three
years probation under the
Youth Criminal Justice Act
(
YCJA
), S.C.
2002, c. 1. An order was made under the
Sex Offender Information
Registration Act
, S.C. 2004, c. 10, requiring him to be registered.

[2]

He seeks an extension of time and applies for leave to appeal and, if
leave is granted, appeals the sentence on the ground that it is an illegal
sentence. Under s. 42(15) of the
YCJA
the permissible length of a
youth sentence for different offences is three years. Section 490.011 (2) of
the
Criminal Code
, R.S.C. 1985, c. C046, precludes the order made under
the
Sex Offender Information Registration Act
because the appellant was
not given an adult sentence.

[3]

With the Crowns consent the time for applying for leave to appeal is
extended to 9 November 2011. Leave to appeal is granted and the appeal is
allowed as follows:

a)

The period of probation is reduced
to one year;

b)

The order made under the
Sex
Offender Information Registration Act
is set aside.

Further, any information in the Kamloops
court registry relating to the order made under the
Sex Offender Information
Registration Act
, including the order itself, shall be deleted from the
registry files and destroyed forthwith, the appellants name and any
information relating to him collected pursuant to the order and the provisions
of the
Act
and placed on a national sex offender database and files
shall be deleted from the database and filed forthwith, any information
relating to the appellant collected pursuant to the order including the order
itself in the possession of the RCMP shall be deleted from police files and
destroyed forthwith.

[4]

NEILSON J.A.
: I agree.

[5]

GROBERMAN J.A.
: I agree.

The
Honourable Mr. Justice Lowry


